Citation Nr: 9920017	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for otitis media of the 
right ear.

4.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

The claims of entitlement to service connection for a heart 
murmur, foot disability, otitis media of the right ear, and a 
lumbar strain are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a heart 
murmur, foot disability, otitis media of the right ear, and a 
lumbar strain are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a heart murmur, 
foot disability, otitis media of the right ear, and lumbar 
strain.  The legal question to be answered initially is 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail and 
there is no duty to assist him with further development.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §  
3.303(a), 3.306 (1998).  Certain chronic diseases, including 
arthritis, may be presumed to have incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Additionally, regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records (SMRs) reflect that he 
was treated on several occasions for complaints of pain and 
swelling in his feet. He was prescribed Thomas heels in 
August 1958.  He was also treated in November 1958 for low 
back strain after heavy lifting and in June 1959 with mild 
back strain.  The veteran received treatment on one occasion 
in March 1960 for acute otitis media of the right ear.  Right 
ear drainage, but no blood, was noted at the time.  There are 
no entries reflecting treatment associated with any type of 
heart disorder.  Moreover, the veteran's physical 
examinations in 1958, 1960, and 1962 do not contain any 
reference to any type of heart murmur.  Especially on the 
reports of medical history submitted by the veteran.  He did 
not indicate a heart murmur at his preinduction, release from 
active duty or periodic reserve physical examinations.  At 
the time of his 1960 release from active duty examination he 
did not list any type of heart, back or ear problems.  He did 
indicate a "yes" to foot problems in November 1958.  During 
his April 1962 reserve physical examination the veteran did 
not list any type of heart, back or foot problems but did 
list an ear problem that occurred in childhood.  

The veteran was afforded a VA examination in June 1997.  He 
had subjective complaints of pain in his right lower leg and 
ankle and his back.  The veteran was diagnosed with post-
traumatic osteoarthritis of the lumbar spine with lumbosacral 
and sacroiliac back strain unrelated to his right leg 
disability.  The examiner opined that the back problem was 
probably more related to the original trauma to the back than 
it was to the right leg.  He said it was possible that one 
might exacerbate the other.  An x-ray of the lumbosacral 
spine was interpreted to show marked disc space narrowing and 
degenerative changes limited to the L-5, S-1 segment.

The veteran has submitted statements wherein he contends that 
he has continued to experience periodic swelling of his feet 
since service.  He also alleged that he had bleeding from his 
right ear in service following exposure to artillery fire 
during the day.  He said that he awoke that night with a 
bloody discharge on his pillow, face, and hair.  He 
maintained that subsequent ear infections were related to 
this episode.  The veteran further contended that military 
service aggravated his heart condition.

In support of his claim, the veteran submitted statements by 
two physicians.  The first, from Don G. Nelson, M. D., dated 
in November 1997, noted that he first treated the veteran in 
October 1977.  Physical examination in 1977 revealed a loud 
systolic murmur.  Subsequent tests revealed that the veteran 
had hypertrophic cardiomyopathy.  Dr. Nelson opined that the 
hypertrophic cardiomyopathy had been present for many years 
and could be of a congenital form and present since birth.  
He added that the condition apparently was not clinically 
evident at a younger age but it seemed most likely that it 
would have been present in the military service.

The second statement was dated in March 1998 from William B. 
Ross, M. D.  Dr. Ross stated that he was cardiologist that 
had been following the veteran.  He said that the veteran had 
a significant hypertrophic cardiomyopathy and, without 
question, had had the condition since birth.

The veteran provided testimony at a video conference hearing 
in May 1999.  He testified that he had received treatment for 
his feet right after service but none since then.  The 
treating physician had passed away and the veteran had no 
idea if there were any records available.  He said that he 
continued to have pain and swelling in his feet.  He further 
testified that he had earaches in service; that he had 
bleeding from his right ear on 2-3 occasions; and that he 
went to sick call.  He said he was also given pills to help 
him with his equilibrium.  He continued to have problems with 
his ear after service.  In regard to his back, the veteran 
said that his right leg affected his back.  He had not 
received any treatment for his back pain.  

The veteran further testified that he was diagnosed with a 
heart murmur prior to service when he was about 20 or 21 
years old.  He said that he attempted to inform the military 
about his condition at his induction physical examination but 
was ignored.  He thought that he had had a letter regarding 
his condition at that time but that the letter was missing.  
He could not recall whether he had had any heart problems in 
service but related several instances where he was short of 
breath and became flushed.  He was now on medications for a 
heart condition and opined that the military had aggravated 
his condition.  When asked if any doctor had ever related his 
heart murmur, foot complaints, ear problems, or back 
complaints to service, the veteran answered in the negative.  
He also had not been told that there was any connection 
between his service-connected right leg disability and his 
back problems.  (transcript pp. 11-13).

In regard to the veteran's back, foot and ear claims, there 
is no evidence linking any current symptomatology to any 
incident of service.  The veteran was treated in service for 
back pain in 1958 and 1959, however, he has testified that he 
has not received any treatment for his back pain since 
service.  Most importantly, neither the VA examiner nor any 
other examiner has related any current back pain to any 
incident of service or to the veteran's service-connected 
right leg disability.  The appellant has complained of 
continued foot problems since service, however, he has not 
provided any subsequent competent evidence to link his 
current symptomatology to any incident of service.  Finally, 
while the SMRs reflect one instance of acute otitis media, 
the veteran again has not provided any medical evidence of 
current diagnosed ear condition, nor has he provided any 
medical or scientific evidence that any current condition 
would be related to service.  

While the veteran is certainly capable of providing evidence 
of symptomatology, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  The veteran 
has not provided such medical opinions.  Therefore, without 
competent evidence of a current disorder, and competent 
evidence linking the disorder to service these claims must be 
denied as not well grounded.

Under 38 U.S.C.A. § 1132 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defect noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown,  5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to symptoms) has worsened.  Hunt v. Derwinski,  
1 Vet. App. 292, 297 (1991).

In regard to the heart murmur, the Board notes that the 
condition was not noted on the veteran's respective physical 
examinations and that the presumption of soundness applies.  
However, the Board, after a review of all of the evidence of 
record, finds that his heart murmur, clearly and unmistakably 
preexisted his entry into service as evidenced by Drs. Nelson 
(present for many years and may very well be present since 
birth) and Ross's (beyond question that the condition existed 
since birth) statements and the assertions made by the 
veteran that he was diagnosed with the condition prior to 
service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
see also generally Vanerson v. West, 12 Vet. App. 254 (1999).  
Cf. Miller v. West, 11 Vet. App. 345, 348 (1998) (statements 
made by Drs. Nelson and Ross, treating physicians are more 
than bare conclusory statements without a factual predicate).   
As such, the presumption of soundness is rebutted and service 
connection may be granted only if the disorder was aggravated 
inservice.  

Significantly, however, with respect to the question of 
whether the disorder increased in severity inservice the 
veteran has failed to provide any competent evidence of any 
form of aggravation.  Rather, he first presented his claim 37 
years after his release from active duty (1960 to 1997), with 
no treatment records provided at all.  He has only provided 
statements from treating physicians who diagnose his 
condition, assert that it existed since birth and that it 
should have been present during military service.  There is 
no indication of any type of heart-related complaint or 
treatment in the SMRs, and the veteran has not submitted any 
evidence, other than his lay statements, that his heart 
condition was aggravated during service.  As with the 
veteran's other contentions, he is capable of providing 
evidence of symptomatology but he is not competent to offer 
an opinion as to the etiology or aggravation of his heart 
condition.  Espiritu; Gowen.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran with compensably 
disabling post-traumatic osteoarthritis during service, or 
within one year after service, and as he has submitted no 
medical or other competent evidence to support his claim that 
his current back disability, foot condition, ear condition, 
or hypertrophic cardiomyopathy are in anyway related to his 
period of service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

ORDER

Service connection for a heart murmur, foot disability, 
otitis media of the right ear, and lumbar strain is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

